Judgment, Su*300preme Court, Bronx County (David Stadtmauer, J., at hearing; Nicholas Iacovetta, J., at jury trial and sentence), rendered September 16, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. In this observation sale case, probable cause was established by the arresting officer’s testimony that he acted in response to information received from the observing officer, who radioed that he had seen a “drug transaction” and provided the description and location of the person he had seen “selling drugs”. Contrary to defendant’s argument, the People had no obligation to either call the observing officer to the stand or to elicit the arresting officer’s understanding of the term “drug transaction”, the meaning of which is obvious in this context (see, People v Ketcham, 93 NY2d 416; People v Washington, 87 NY2d 945).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.